127 Ariz. 398 (1980)
621 P.2d 307
Jane ROMAN, Plaintiff/Appellant,
v.
Robert CARROLL and Grace Carroll, husband and wife, Defendants/Appellees.
No. 2 CA-CIV 3748.
Court of Appeals of Arizona, Division 2.
December 19, 1980.
Law Offices of O'Neill & Martin by J. Dan O'Neill, Tucson, for plaintiff/appellant.
Slutes, Browning, Zlaket & Sakrison, P.C., by Mark R. Riegel, Tucson, for defendants/appellees.
*399 OPINION
RICHMOND, Judge.
The question on this appeal is whether a plaintiff can recover damages for emotional distress she suffered from watching defendants' St. Bernard dismember plaintiff's poodle while she was walking the dog near her home. The poodle died two days later. In her action for damages, plaintiff/appellant alleges that she suffered severe emotional shock from witnessing the incident and that, at the time, she considered herself in danger of attack by the St. Bernard. She appeals from a summary judgment denying her damages for emotional distress.[1]
Appellant contends that she is entitled to a trial on the question of damages for negligent infliction of emotional distress because her relationship with her pet poodle was a close one within the meaning of Keck v. Jackson, 122 Ariz. 114, 593 P.2d 668 (1979). The supreme court in Keck held that under certain circumstances a person may recover damages for negligent infliction of emotional distress caused by witnessing injury to a third person. A dog, however, is personal property. A.R.S. § 1-215(25); State v. Hernandez, 121 Ariz. 544, 592 P.2d 378 (App. 1979). Damages are not recoverable for negligent infliction of emotional distress from witnessing injury to property. See, e.g., State v. Baltimore Transit Co., 197 Md. 528, 80 A.2d 13, 28 A.L.R. 2d 1062 (App. 1951).
Affirmed.
HATHAWAY, C.J., and HOWARD, J., concur.
NOTES
[1]  The parties stipulated to a judgment of $1,000 "for any and all damages claimed ... for veterinarian expenses, burial expenses, value of dog and punitive damages."